IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 17, 2009
                                 No. 08-10924
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

DONALD E FRAZIER, JR.,

                                             Plaintiff-Appellant

v.

CINEMARK USA INC,

                                             Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CV-781


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Donald E. Frazier, Jr., is appealing the district court’s denial of his motion
to proceed in forma pauperis (IFP) on appeal following the district court’s order
granting Cinemark’s motion for summary judgment and dismissing his
complaint under Title VII of the Civil Rights Act of 1964. Frazier is effectively
challenging the district court’s certification that he should not be granted IFP
status because his appeal is not taken in good faith. See Baugh v. Taylor, 117



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10924

F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3). He has also filed a motion
for exemption from Public Access to Court Electronic Records (PACER) fees.
       Frazier’s claim that the district court’s failed to provide reasons for its
certification decision is without merit. The district court’s certification decision
adopted and incorporated the magistrate judge’s report and recommendation on
the motion for summary judgment as its reasons for its ruling. Nothing more
was required. See Baugh, 117 F.3d at 202 n.21.
       The audiotape of Frazier’s hearing before the Oklahoma Employment
Security Commission, which was submitted by Frazier in opposition to the
motion for summary judgment, was not properly authenticated and therefore did
not constitute competent summary judgment evidence. See United States v.
Buchannan, 70 F.3d 818, 827 (5th Cir. 1995); King v. Dogan, 31 F.3d 344, 346
(5th Cir. 1994). Therefore, the district court was not required to consider it.
F ED. R. C IV. P. 56(c).
       The competent summary judgment evidence established that Frazier’s
fluctuating part-time work schedule was reduced by a supervisor who had no
knowledge that Frazier had filed a discrimination claim. The reduction in hours
occurred as a result of the following factors: (1) Frazier was less experienced
than other employees in his position, (2) Frazier had a poor performance and
disciplinary history, (3) the theater was scheduling fewer employees the week
his hours were reduced because they were not expecting heavy crowds, and
(4) Frazier demonstrated that he was not reliable by giving his supervisor only
a couple of hours of notice that he would not be showing up to work his
scheduled shift. Thus, Frazier did not satisfy his burden of showing that a
genuine issue of material fact existed regarding whether Cinemark reduced his
hours in retaliation for his filing a discrimination claim. See McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973); Septimus v. University of Houston, 399
F.3d 601, 608 (5th Cir. 2008).



                                         2
                                 No. 08-10924

      Because there was no genuine issue as to any material fact and Cinemark
was entitled to judgment as a matter of law, Frazier has not shown that the
district court’s determination that Frazier’s appeal was not taken in good faith
was incorrect. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Therefore, we uphold the district court’s order certifying that the appeal
is not taken in good faith. Frazier’s request to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
R. 42.2. Frazier’s motion for exemption from electronic PACER fees is also
DENIED.




                                       3